Exhibit 10.1
SECURED PROMISSORY NOTE AND SECURITY AGREEMENT

      April 30, 2009   $                    

FOR VALUE RECEIVED, Isolagen, Inc. (“ILE”), a Delaware Corporation having its
principal office at 405 Eagleview Boulevard, Exton, Pennsylvania 19341
(collectively, “Payor”), promises to pay to                     , having its
principal office at                      (“Noteholder” or “holder”), (1) the
principal sum of                      and no cents ($                    .00)
(the “Principal Sum”) on the earlier of (x) June 20, 2009 or (y) the date that
the Company files for voluntary or involuntary bankruptcy (the “Maturity Date”)
plus (2) interest on the unpaid balance of the Principal Sum from the date
hereof until paid, at the rate of twenty percent (20%) per annum, computed on
the basis of a 360-day year for the actual number of days elapsed, such interest
to be payable at the time of any prepayment pursuant to Section 4 hereof and on
the Maturity Date. This promissory note (this “Note”) shall mature, and the
outstanding principal amount and all accrued and unpaid interest thereon shall
be paid, on the Maturity Date. This Note shall be one in a series of Notes
issued by ILE in the aggregate of $500,417 principal amount. The closing of the
Notes shall occur on April 30, 2009, on which date Payor shall issue Notes in
aggregate amount of $500,417 in consideration for the payment by wire transfer
of such like amount (less certain fees and expenses).
The following is a statement of the rights of the holder of this Note and the
conditions to which this Note is subject, and to which the holder hereof, by the
acceptance of this Note, agrees:
1. Application of Payments. All payments made on account of this Note, including
prepayments, shall be applied, first, to the payment of any costs of collection
or enforcement then due hereunder, second, to the payment of accrued and unpaid
interest then due hereunder and the remainder shall be applied to the payment of
the Principal Sum. If any payment hereunder becomes due and payable on a
Saturday, Sunday or legal holiday under the laws of the United States of
America, the due date thereof shall be extended to the next business day. All
payments on account of this Note shall be paid in lawful money of the United
States of America by check or wire transfer.
2. Representations and Warranties. Payors hereby represent and warrant to
Noteholder as follows:
(a) Organization and Standing. Payor ILE is a corporation duly organized and
validly existing under, and by virtue of, the laws of the State of Delaware and
is in good standing under such laws. Payor has all requisite power and authority
to own and operate their properties and assets, and to carry on their business
as presently conducted, subject to the disclosures with respect to the current
operations of Payor set forth in Payor’s Form 10-K filed April 15, 2009 with
Securities and Exchange Commission.
(b) Authority. Payor has all requisite legal and corporate power and authority
to execute and deliver this Note and to carry out and perform its obligations
under the terms of this Note.

 

 



--------------------------------------------------------------------------------



 



(c) Authorization; Validity. All corporate action on the part of Payor necessary
for the issuance of the Note and the performance of Payors’ obligations under
this Note have been taken. This Note is a valid, binding and enforceable
obligation of Payor, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights. The execution and delivery of this Note and
the performance by Payors of its terms do not violate, conflict with or result
in a breach of (i) Payor’s respective charter, certificate of incorporation or
bylaws; (ii) any judgment, order or decree of any court or arbitrator to which
Payor is a party; or (iii) any contract, undertaking, indenture or other
agreement or instrument by which Payor is now bound or to which it is now a
party. Excluding certain trade and vendor payables for which Payor is
delinquent, Payor is not in violation or default of any provision of any
contract, indenture or other agreement to which it is a party or by which it is
bound, which violation or default would materially and adversely affect the
business of Payor taken as a whole.
(d) No Liens on Collateral. Except for the liens granted hereunder, Payor has
good and marketable title to the Collateral (as defined in Section 5 below),
free and clear of any liens, security interests and encumbrances, and has the
right and power to pledge, sell, assign and transfer absolute title thereto to
Noteholder and no financing statement covering the Collateral has been filed
with respect to any Collateral.
3. Events of Default. If any of the following events (each an “Event of
Default”) shall occur:
(a) if Payor shall default in the payment of any part of the Principal Sum or
any other amounts payable by Payor to the Noteholder under this Note after the
same shall have become due and payable; or
(b) if Payor shall default in the performance of or compliance with any material
term contained herein or in that certain Collateral Rights Agreement entered
into in connection herewith other than the payment of the Principal Sum or other
amounts hereunder and such default shall not have been remedied within five
(5) business days after written notice thereof shall have been given to Payor by
the Noteholder; or
(c) if Payors shall default (as principal or guarantor or other surety) in the
payment of any principal of or premium or interest on any indebtedness for
borrowed money, excluding the interest due May 1, 2009 on Payor’s pre-existing
$90 million subordinated notes,
then, and in any such event, Noteholder may at any time at its option,
automatically and without notice to Payors, declare this Note to be due and
payable, whereupon the same shall forthwith mature and become due and payable
together with interest accrued thereon, without presentment, demand, protest or
notice, all of which are hereby waived by Payors. The default rate of interest
shall be 25% per annum from the date of any Event of Default.
4. Prepayment. This Note may not be prepaid before the Maturity Date except with
the written consent of the Noteholder.

 

2



--------------------------------------------------------------------------------



 



5. DIP Exchange Right. In the event that the Company receives
debtor-in-possession financing in bankruptcy, the Payee shall have the right to
exchange the face amount of this Note, plus any accrued but unpaid interest,
into such debtor-in-possession financing on the same terms and conditions as the
debtor-in-possession financing on a pari passu basis and on a $1 for $1 basis.
6. Opinion. At the closing, ILE shall deliver an opinion of its legal counsel in
form and substance reasonably acceptable to the Payee.
7. Use of Proceeds. The proceeds of the issuance of this Note shall be for the
payment of fees and expenses incurred in connection herewith, ordinary course
administrative expenses, bankruptcy-related expenses and working capital and
other general corporate needs.
8. Mandatory Redemption. Upon the occurrence of one of the following events, ILE
shall immediately repay the Notes with a 25% premium on the then outstanding
principal plus accrued but unpaid interest out of 100% of the first proceeds
received by ILE in such transactions:
(a) Receipt of proceeds from the sale of any assets of ILE or any of its
subsidiaries, excluding sales in the ordinary course of business by Agera
Laboratories, Inc.;
(b) Receipt of the proceeds from any insurance policy held by ILE or any of its
subsidiaries or pursuant to which ILE or any of its subsidiaries are
beneficiaries; and
(c) Receipt of proceeds from the sale of any equity of the Company or it
subsidiaries or issuance of any indebtedness of ILE or any of its subsidiaries.
9. Grant of Security Interest; Perfection; Remedies.
(a) As security for the prompt and complete payment and performance in full of
the Secured Obligations (as defined below), Payor hereby grants, assigns,
conveys, mortgages, pledges, hypothecates and transfers to each of the
Noteholders a security interest in and lien on its 57% equity interest in Agera
Laboratories, Inc. (the “Collateral”). For purposes of this Note, “Secured
Obligations” shall mean the indebtedness, together with all interest, fees and
other charges, arising under this Note, and including, without limitation, all
costs incurred by Noteholder in enforcing any of its rights or exercising any of
its remedies under this Note (including but not limited to attorneys’ fees and
expenses). For purposes of this Note, “UCC” shall mean the Uniform Commercial
Code as in effect from time to time in the State of New York or, when the
context implies or when necessary for the granting of a security interest in any
other jurisdiction, the Uniform Commercial Code as in effect from time to time
in any other applicable jurisdiction.
(b) Payor agrees that the security interest in the Collateral granted to
Noteholder hereunder (i) constitutes and shall continue to constitute a legal,
valid and, upon the filing of a UCC financing statements in the appropriate
filing offices, fully perfected, security interest in the Collateral and (ii) is
and shall remain prior and superior to all liens, encumbrances, rights or claims
of all other persons or entities. Within 3 business days of the date the closing
of the transaction, ILE shall deliver to the Agent of the Payee certificates
representing ILE’s equity interests in Agera Laboratories, Inc., including
executed stock powers in blank with medallion guarantee.

 

3



--------------------------------------------------------------------------------



 



(c) Payor shall be liable for all expenses incurred by Noteholder in connection
with enforcing the terms of this Note, including, without limitation, the fees
and expenses of any attorneys employed by Noteholder.
10. Miscellaneous.
(a) This Note shall be governed by and construed in accordance with the internal
laws of the State of New York, without giving effect to any principles of
conflicts of law thereunder.
(b) PAYOR HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY
FEDERAL OR STATE COURT IN NEW YORK COUNTY, STATE OF NEW WORK, IN ANY ACTION,
SUIT OR PROCEEDING BROUGHT AGAINST IT AND RELATED TO OR IN CONNECTION WITH THIS
NOTE. TO THE EXTENT PERMITTED BY APPLICABLE LAW, PAYORS HEREBY WAIVE AND AGREE
NOT TO ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH SUIT,
ACTION OR PROCEEDING ANY CLAIM THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN
AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS
IMPROPER, OR THAT MATTERS RELATED TO THIS NOTE MAY NOT BE LITIGATED IN OR BY
SUCH COURTS.
(c) PAYOR HEREBY IRREVOCABLY WAIVES, AND AGREES TO CAUSE THEIR AFFILIATES TO
WAIVE, ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS NOTE.
(d) Any term of this Note may be amended and the observance of any term of this
Note may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of Payor and
Noteholder.
(e) This Note and all rights hereunder are transferable in whole or in part by
the Noteholder to any person or entity. Payor may not assign its obligations
hereunder without the prior written consent of the Noteholder. Subject to the
foregoing, all of the terms and provisions of this Note shall be binding upon
and inure to the benefit of, and be enforceable by, the holder of this Note and
Payor and their respective heirs, legal representatives, successors and
permitted assigns.
(f) In case any provision contained herein (or part thereof) shall for any
reason be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
(or the remaining part of the affected provision) hereof, but this Note shall be
construed as if such invalid, illegal, or unenforceable provision (or part
thereof) had never been contained herein, but only to the extent that such
provision is invalid, illegal, or unenforceable.

 

4



--------------------------------------------------------------------------------



 



(g) In case of a default in the payment of the Principal Sum or any interest on,
or the breach of, this Note, Payor will pay to the holder thereof such further
amount as shall be sufficient to cover the costs and expenses of collection,
including (without limitation) reasonable attorneys’ fees, expenses and
disbursements. No course of dealing and no delay on the part of the holder of
this Note in exercising any right, power or remedy shall operate as a waiver
thereof or otherwise prejudice such holder’s rights, powers and remedies. No
right, power or remedy conferred hereby upon any holder hereof shall be
exclusive of any other right, power or remedy referred to herein or now or
hereafter available at law, in equity, by statute or otherwise.
(h) Payor hereby expressly waives presentment, demand, notice, protest and all
other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note.
(i) This Note is subject to the express condition that at no time shall Payor be
obligated or required to pay interest hereunder at a rate which could subject
the holder hereof to either civil or criminal liability as a result of being in
excess of the maximum rate which Payor is permitted by law to contract or agree
to pay. If, by the terms of this Note, Payor is at any time required or
obligated to pay interest at a rate in excess of such maximum rate, the rate of
interest hereunder shall be deemed to be immediately reduced to such maximum
rate and interest payable hereunder shall be computed at such maximum rate and
the portion of all prior interest payments in excess of such maximum rate shall
be applied and shall be deemed to have been payments in reduction of the
Principal Sum of this Note.
(j) All notices, demands and other communications which are required or which
may be given under the provisions of this Note shall be in writing and shall be
deemed effectively given when delivered personally or one (1) business day after
being sent by nationally recognized courier or three (3) business days after
being sent by certified mail, postage prepaid, return receipt requested or when
sent by receipted telecopy transmission (provided a copy of any such telecopy
notice is sent simultaneously by any other means permitted herein) to Noteholder
at                                         , or to such other address or
telecopy number as the holder of this Note or Payor may hereinafter designate in
writing as its address or telecopy number for this purpose, in the manner herein
provided for giving notice.
[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Payor has caused this Note to be signed in its name as of
the date first above written.

            ISOLAGEN, INC.
      By:           Name:           Title:                     

 

6